DETAILED ACTION
This Office Action is in response to the Amendment filed on 01/21/2021.  The current office action is being submitted as a second Non-Final for the reason given below. 
In the filed response, claims 1 and 18 have been amended, where claim 1 is an independent claim.
Accordingly, Claims 1-20 have been examined and are pending.

Response to Arguments
1.	Applicant’s arguments, see pgs. 8-10, filed 01/21/2021, with respect to the rejection(s) of claim(s) 1, 9, and 18 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of new prior art Lord (US 10,042,038 B1), Badali et al. (“Evaluating Real-time Audio Localization Algorithms for Artificial Audition in Robotics”, 2009 IEEE/RSJ International Conference on Intelligent Robots and Systems, Oct. 11-15, 2009 St. Louis, USA), and Rascon C. and I. Meza (“Localization of sound sources in robotics: A review”, Robotics and Autonomous Systems 96 2017, 184-210), hereinafter referred to as Lord, Badali, and Rascon. which Examiner respectfully submits are all analogous art in the same or similar field of endeavor. For this reason, a second Non-Final is being issued. Lord discloses (see e.g., Fig. 1, col. 1 lines 10-18, and col. 38 lines 62-67) a robotic device outfitted with a camera and acoustic vector sensors from a mobile device for detecting objects and sound sources in order to learn its environment based on the acoustic conditions of the environment without the need for much added hardware or complexity (col. 1 lines 45-48).  Badali discloses an evaluation of real-time audio localization algorithms for artificial audition in robotic systems to help .
2.	The Examiner is available to discuss the matters of this office action to help move the Instant Application forward. Please refer to the conclusion to this office action regarding scheduling interviews.  
3.	In light of the foregoing, Claims 1-20 have been examined and are pending.

Claim Objections
4.	Claim 9 is objected to because of the following informalities:  it appears the limitation “the operation determination device comprising processor” should read “the operation determination device comprising a processor” (emphasis added).  Please check and update accordingly. Appropriate correction is required.
Claims 19-20 are objected to because of the following informalities:  it is recommended that the term “medium” be changed to read “non-transitory computer readable medium” as per claim 18 on which both claims depend.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8-14, 16-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lord (US 10,042,038 B1), in view of Badali et al. (“Evaluating Real-time Audio Localization Algorithms for Artificial Audition in Robotics”, 2009 IEEE/RSJ International Conference on Intelligent Robots and Systems, Oct. 11-15, 2009 St. Louis, USA), and in further view of Rascon C. and I. Meza (“Localization of sound sources in robotics: A review”, Robotics and Autonomous Systems 96 2017, 184-210), hereinafter referred to as Lord, Badali, and Rascon, respectively.
Regarding claim 1, (Currently Amended) Lord discloses “A method of determining operation of an autonomous device, the method comprising: receiving, by an operation determination device, pixel data and sound data associated with an environment at an instance of time [See col 38 lines 60-67. A robotic device (e.g., autonomous vehicles) employs a camera and acoustic vector sensors (e.g., col. 6 lines 33-53) of a mobile device (e.g., col, 49 lines 20-28) to respectively detect objects and sound sources in time to learn its environment (Fig. 1). Also see col. 1 lines 10-20, col. 13 lines 40-59 and col. 14 lines 35-62 for support], wherein the pixel data is received from least an image sensor associated with the autonomous device [see camera 428  (e.g., Figs. 4A and 4B) on device for capturing pixel data. Also see col. 27 lines 5-10], and wherein the sound data is received from at least four sound sensors [Figs. 4A-4B (col. 10 lines 6-46) describe arrangement of at least four acoustic ports/acoustic vector sensors on device (e.g., smartphone 400) for generating sound data] placed in a quadrilateral configuration on the autonomous device [In a top-down view (along z-axis), sensors 402, 404, 406 and 408 can be reasonably considered as occupying the vertices of a rectangle.  See Badali below for direct support of such an arrangement]; associating, by the operation determination device, each quadrant of the pixel data, the pixel data being rendered in a matrix, with each of the at least four sound sensors [See Fig. 10 (col. 27-28). Captured image data (i.e., pixels) are associated with generated sound fields of sensed acoustic data of the device.  Sensed pixel data from the mobile device’s imaging sensor is an array of MxN pixels, i.e., a matrix. The FOVs of both datasets overlap. As to the operation determination device, see processor module 200]; mapping, by the operation determination device, the sound data received by the at least four sound sensors to the matrix to identify one or more pixels in the matrix corresponding to the sound data [Sound fields from sensed acoustic data and image data are overlaid to localize sound sources within the captured scene (Fig. 10), i.e., mapping is performed] based on a difference in amplitude between a first sound sensor of the at least four sound sensors recording maximum sound amplitude with a plurality of second sound sensors of the at least four sound sensors [Lord however does not explicitly teach the approach for localizing the sound sources, i.e., mapping.  See Rascon below for support]; and determining, by the operation determination device, the operation of the autonomous device based on the identification of the one or more pixels corresponding to the sound data.”  [A robotic device uses the sensed inputs (i.e., captured imagery and sound) to detect objects and sound sources (Fig. 10) to learn its environment (col. 38 lines 60-65)] 
Although Lord discloses what can be considered a quadrilateral configuration of acoustic vector sensors, Lord does not explicitly show this. Badali on the other hand from the same or similar field of endeavor teaches this configuration in the context of real-time audio localization for artificial audition in robotics [See Figs. 2-3 regarding microphone arrays employed].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the acoustic positioning techniques for devices disclosed by Lord to add the teachings of Badali as above for evaluating real-time audio localization algorithms employed in robotic applications along with comparing different grid topologies for testing source direction searches to help improve the localization accuracy of sound sources and to allow for more efficient and accurate direction searches to be conducted (abstract).
[See Sect. 3.2 pg. 186 regarding inter-microphone intensity difference (IID) which measures the difference in energy between signals per unit time to locate the source in a microphone array. Measured intensity differences are related to the amplitude differences in the signals.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the acoustic positioning techniques for devices disclosed by Lord and Badali to add the teachings of Rascon as above which explores various source localization approaches used by robotic systems currently used in the industry when navigating real-life situations that are compounded by dynamic acoustic environments such as noise, reverberation, etc. (Sect. 8.2 pg. 204).
Regarding claim 2, Lord, Badali, and Rascon teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Lord further discloses “wherein the one or more pixels correspond to an object associated with the environment.”  [Fig. 10 shows objects of an environment in a captured image 1000 which is composed of pixels]
Regarding claim 3, Lord, Badali, and Rascon teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Lord further discloses “further comprising tagging the identified one or more pixels and the corresponding sound data with one or more identifiers.” [Conveyed indicia (e.g., 1002 and 1004) in captured imagery 1000 corresponds to location of sound sources within the captured scene (col. 27 lines 43-56)] 
Regarding claim 4, Lord, Badali, and Rascon teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Lord further discloses “wherein the sound data comprises one or more predefined frequencies.”  [acoustic vector sensors can sense vector components of sound having a frequency in the range of 0.1 Hz-20 kHz (col. 6 lines 43-53)]
Regarding claim 5, Lord, Badali, and Rascon teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Lord further discloses “wherein the quadrilateral configuration comprises one or more pre-defined distances between each of the four sound sensors.” [The arrangement of at least four acoustic ports/acoustic vector sensors on the device as per Figs. 4A-4B are positioned at distances from each other defined/constrained by the dimensions of said device; hence, pre-defined distances] 
Regarding claim 6, Lord, Badali, and Rascon teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Lord further discloses “wherein the pixel data rendered in the matrix is in the same quadrilateral configuration as the at least four sound sensors.”  [Captured imagery is rendered in display 418 which is in a rectangular configuration (Fig. 4A). Also refer to col. 27 lines 11-29 regarding the rendering of captured acoustic data with the captured imagery as displayed in display 418. There is an overlapping in the captured acoustic and imaging data]
Regarding claim 8, Lord, Badali, and Rascon teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Lord further discloses “wherein the operation comprises navigating the autonomous device.”navigating the autonomous device. 3Application No.: 16/282,357 Attorney Docket No.: 11612.0819-00000[Col 38 lines 60-67. A robotic platform (e.g., autonomous vehicles) employs a camera and acoustic vector sensors (e.g., col. 6 lines 33-53) of a mobile device to detect objects and sound sources in order to learn its environment (Fig. 1) for navigation purposes].
Regarding claim 9, claim 9 is rejected under the same art and evidentiary limitations as determined for the method of Claim 1. Moreover, Lord addresses the required hardware to implement the functions disclosed therein to operate an autonomous vehicle. See for e.g., ‘concluding remarks’ in columns 49-50. Also refer to Fig. 2. Note Badali (Sect. 1 pg. 2033) shows that the studies performed could be executed on general purpose processors. Rascon also addresses the need for a computer for analyzing/processing received audio signals (see pg. 200 Sect. 6.3.1. ‘Capture equipment’. Robot audition modules are run on same computer in parallel with other software modules (e.g., vision, navigation, etc.).
Regarding claim 10, claim 10 is rejected under the same art and evidentiary limitations as determined for the method of Claim 2.
Regarding claim 11, claim 11 is rejected under the same art and evidentiary limitations as determined for the method of Claim 3.
Regarding claim 12, claim 12 is rejected under the same art and evidentiary limitations as determined for the method of Claim 4.
Regarding claim 13, claim 13 is rejected under the same art and evidentiary limitations as determined for the method of Claim 5.
Regarding claim 14, claim 14 is rejected under the same art and evidentiary limitations as determined for the method of Claim 6.
Regarding claim 16, claim 16 is rejected under the same art and evidentiary limitations as determined for the method of Claim 8.
Regarding claim 17, claim 17 is rejected under the same art and evidentiary limitations as determined for the method of Claim 9. As to the autonomous device, Lord via navigating the autonomous device.5Application No.: 16/282,357Attorney Docket No.: 11612.0819-00000col 38 lines 60-67 for e.g., teaches a robotic platform (e.g., autonomous vehicles) that uses a camera and acoustic vector sensors (e.g., col. 6 lines 33-53) of a mobile device to detect objects and sound sources in order to learn its environment (Fig. 1) for navigation purposes. The processor of Lord’s device is depicted in Fig. 2.
Regarding claim 18, claim 18 is rejected under the same art and evidentiary limitations as determined for the method of Claim 1. Moreover, Lord addresses the required hardware to implement the functions disclosed therein to operate an autonomous vehicle. See for e.g., ‘concluding remarks’ in columns 49-50. Also refer to Fig. 2. Note Badali (Sect. 1 pg. 2033) shows that the studies performed could be executed on general purpose processors. Rascon also addresses the need for a computer for analyzing/processing received audio signals (see pg. 200 Sect. 6.3.1. ‘Capture equipment’. Robot audition modules are run on same computer in parallel with other software modules (e.g., vision, navigation, etc.).
Regarding claim 20, claim 20 is rejected under the same art and evidentiary limitations as determined for the method of Claim 8.
Claims 7, 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lord, in view of Badali, in further view of Rascon, and in further view of Matsumoto et al. (US 2017/0280108 A1), hereinafter referred to as Matsumoto.
Regarding claim 7, Lord, Badali, and Rascon teach all the limitations of claim 5, and are analyzed as previously discussed with respect to that claim. Lord, Badali, and Rascon however do not explicitly disclose “wherein the matrix is scaled based on each of the one or more pre-defined distances.”  
[Matsumoto derives a sound parameter which specifies the sound volume of the imaging area on a per-predetermined-unit basis of pixels that form the captured image based on the audio collected by the microphone array (e.g., para 0017, 0019, 0252, and 0260). Scaling is performed via a threshold adjuster that changes settings in the correspondence relationship as disclosed therein. Note that Matsumoto’s microphone arrangement can take the form of a square or rectangle (para 0053) as required by claim 1] 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the acoustic positioning techniques for devices disclosed by Lord, Badali, and Rascon to add the teachings of Matsumoto as above to help suppress deterioration of the detection accuracy of a pilotless flying object (para 0008) and moreover to assist the user in accurately ascertaining the volume of sound at a sound source position (para 0010).
Regarding claim 15, claim 15 is rejected under the same art and evidentiary limitations as determined for the method of Claim 7.
Regarding claim 19, claim 19 is rejected under the same art and evidentiary limitations as determined for the method of Claim 7.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892 for additional references. See for e.g.
1. Heinz et al. US 2008/0034869 A1discloses imaged representations of acoustic objects.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RICHARD A HANSELL  JR./Primary Examiner, Art Unit 2486